Judgment of the Supreme Court, New York County (Helen E. Freedman, J.), entered November 15, 1983, awarding damages to plaintiff Nicholas Longo against defendant Consolidated Edison Co. of New York, in the total amount of $78,138.27, reversed on the law, without costs, and judgment is entered in favor of the defendant dismissing the complaint.
This is an action to recover damages for personal injuries allegedly sustained when plaintiff fell down a flight of steps in the apartment building in which he resided, on July 13, 1977, the night that a power failure resulted in a blackout. As here relevant, judgment was entered in favor of the plaintiff after a jury trial against the defendant Consolidated Edison Co. of New York (Con Edison).
The issue presented on appeal is identical with that addressed by the Court of Appeals in Strauss v Belle Realty Co. (65 NY2d 399, affg 98 AD2d 424). The decision of the court in the Strauss case mandates reversal of the judgment entered against Con Edison in this case and the dismissal of the complaint. In Strauss the Court of Appeals held (p 401): "We conclude that in the case of a blackout of a metropolis of several million residents and visitors, each in some manner necessarily affected by a 25-hour power failure, liability for injuries in a building’s common area should, as a matter of public policy, be limited by the contractual relationship.” Concur—Sandler, J. P., Carro, Bloom and Kassal, JJ.